Case 8:19-cv-02968-TPB-JSS Document 32 Filed 08/05/21 Page 1 of 2 PageID 251




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


DOSHIE ANTOINETTE PHELPS,

       Plaintiff,

v.                                                    Case No. 8:19-cv-2968-TPB-JSS

DILLARD’S, INC.,

       Defendant.
__________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and recommendation

of Julie S. Sneed, United States Magistrate Judge, entered on July 21, 2021. (Doc. 31).

Judge Sneed recommends that “Defendant’s Motion for Involuntary Dismissal with

Prejudice and Incorporated Memorandum of Law” (Doc. 22) be granted in part and denied

in part. Specifically, Judge Sneed recommends that the action be dismissed without

prejudice. Neither Plaintiff nor Defendant filed an objection to the report and

recommendation, and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district court must

“make a de novo determination of those portions of the [report and recommendation] to

which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no objection is filed, a court

reviews the report and recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).
Case 8:19-cv-02968-TPB-JSS Document 32 Filed 08/05/21 Page 2 of 2 PageID 252




        Upon due consideration of the record, including Judge Sneed’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Sneed’s detailed and well-reasoned factual findings and legal conclusions. Consequently,

Defendant’s motion is granted in part and denied in part, and this action is dismissed

without prejudice.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        (1)    Judge Sneed’s report and recommendation (Doc. 31) is AFFIRMED and

               ADOPTED and INCORPORATED BY REFERENCE into this Order for

               all purposes, including appellate review.

        (2)    “Defendant’s Motion for Involuntary Dismissal with Prejudice and

               Incorporated Memorandum of Law” (Doc. 22) is GRANTED IN PART and

               DENIED IN PART.

        (3)    This action is DISMISSED WITHOUT PREJUDICE.

        (4)    The Clerk is directed to terminate any pending motions and deadlines, and

               thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 5th day of August,

2021.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
